FILED
                             NOT FOR PUBLICATION                            FEB 20 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VIKY CAROLINA FUNES DE                            No. 08-73630
GONZALEZ,
                                                  Agency No. A200-125-807
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER Jr., Attorney
General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2013 **
                                 Pasadena, California

Before:        KOZINSKI, Chief Judge, KLEINFELD and SILVERMAN, Circuit
               Judges.


       An asylum applicant has “the burden of persuading the [immigration judge]

that his evidence is credible.” Mejia-Paiz v. INS, 111 F.3d 720, 722 (9th Cir.


          *
             This disposition isn’t appropriate for publication and isn’t precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2

1997). Here, the immigration judge found (and the BIA agreed) that Funes De

Gonzalez’s testimony wasn’t credible because it was inconsistent.

      The evidence doesn’t compel reversal. See Singh v. Gonzales, 439 F.3d
1100, 1105 (9th Cir. 2006). Funes De Gonzalez’s claim that she was active in the

ARENA party was inconsistent with her inability to recall the date of the

presidential election in El Salvador. She also testified inconsistently about the

dates she was active in the ARENA party. Finally, Funes De Gonzalez claimed

that her husband was unaware of her political activities when they married because

she was still in school and not politically active. But this was contradicted by her

testimony that she had finished school before she married and was also politically

active in the ARENA party.

      Funes De Gonzalez argues that these inconsistencies don’t go to the heart of

her claim. But the REAL ID Act eliminated the requirement that inconsistencies

upon which the agency bases an adverse credibility finding go to the heart of an

applicant’s claims. Shrestha v. Holder, 590 F.3d 1034, 1043 (9th Cir. 2010).

      Because Funes De Gonzalez hasn’t met the standard for asylum, she can’t

meet the more rigorous standard for withholding of removal. Nahrvani v.

Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005). In addition, “substantial evidence

supports the IJ’s denial for relief under” the Convention Against Torture because
                                                                             page 3

Funes De Gonzalez hasn’t presented evidence that it’s “more likely than not” that

she will be tortured if returned to El Salvador. Id.


      PETITION DENIED.